UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6135


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RASHAWN RAKI WALLACE, a/k/a Shawn P,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Joseph F. Anderson, Jr., Senior District Judge. (3:07-cr-00155-JFA-17)


Submitted: March 11, 2022                                         Decided: April 25, 2022


Before NIEMEYER and AGEE, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


ON BRIEF: Jeremy A. Thompson, Assistant Federal Public Defender, OFFICE OF THE
FEDERAL PUBLIC DEFENDER, Columbia, South Carolina, for Appellant. M. Rhett
DeHart, Acting United States Attorney, Stacey D. Haynes, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rashawn Raki Wallace appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act

of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239 (“First Step Act”). On

appeal, Wallace argues that the district court abused its discretion by applying U.S.

Sentencing Guidelines Manual § 1B1.13, p.s. (2018) (“USSG § 1B1.13” or the “policy

statement”) to deny relief. Wallace challenges the district court’s reliance on the policy

statement both in determining whether he established extraordinary and compelling

reasons justifying his release and also in requiring him to demonstrate that he was not a

danger to the safety of any other person or the community as a prerequisite to relief.

Finding no reversible error, we affirm.

       We review for abuse of discretion a district court’s decision to deny compassionate

release. United States v. Kibble, 992 F.3d 326, 329 (4th Cir.), cert. denied, 142 S. Ct. 383

(2021). “A district court abuses its discretion when it acts arbitrarily or irrationally, fails

to consider judicially recognized factors constraining its exercise of discretion, relies on

erroneous factual or legal premises, or commits an error of law.” United States v. Dillard,

891 F.3d 151, 158 (4th Cir. 2018) (internal quotation marks omitted).

       Upon a defendant’s motion, a district court may reduce a term of imprisonment if

the defendant has exhausted his administrative remedies and “extraordinary and

compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). If a court

finds that extraordinary and compelling reasons exist, it must then consider the 18 U.S.C.

§ 3553(a) factors “to the extent that they are applicable.” 18 U.S.C. § 3582(c)(1)(A).

                                              2
Finally, a court may grant a reduction only if it “is consistent with applicable policy

statements issued by the Sentencing Commission.” Id. “As of now, there is no Sentencing

Commission policy statement ‘applicable’ to [a defendant’s] compassionate-release

motion[.]” United States v. McCoy, 981 F.3d 271, 283 (4th Cir. 2020). Thus, USSG

§ 1B1.13 does not bind a district court when it considers a compassionate-release motion

brought by a defendant, and the court is empowered to “consider any extraordinary and

compelling reason for release that a defendant might raise.” Id. at 284 (internal quotation

marks omitted). The policy statement nevertheless “remains helpful guidance.” United

States v. High, 997 F.3d 181, 186 (4th Cir. 2021) (internal quotation marks omitted); see

United States v. Jenkins, 22 F.4th 162, 169-70 (4th Cir. 2021).

       We need not reach Wallace’s challenge to the district court’s determination that he

failed to establish extraordinary and compelling reasons.         Even if a district court

erroneously applies USSG § 1B1.13 in conducting the extraordinary and compelling

reasons inquiry, we may yet uphold the district court’s ruling if the court permissibly

concludes that relief is unwarranted in light of the § 3553(a) factors. See High, 997 F.3d

at 186-87 & n.*; Kibble, 992 F.3d at 329-32. We find that approach appropriate here.

       Wallace asserts that the district court’s § 3553(a) analysis was fatally flawed, as it

required him to demonstrate compliance with USSG § 1B1.13(2) (authorizing sentence

reduction only upon court’s determination that “[t]he defendant is not a danger to the safety

of any other person or to the community, as provided in 18 U.S.C. § 3142(g)”). As Wallace

contends, the lack-of-dangerousness criteria in § 3142(g) apply only to defendant-filed

motions for release under § 3582(c)(1)(A)(ii), not those, like Wallace’s, seeking relief

                                             3
under § 3582(c)(1)(A)(i). See 18 U.S.C. § 3582(c)(1)(A); United States v. Long, 997 F.3d

342, 356-57 (D.C. Cir. 2021). The district court referenced this requirement directly when

denying relief. Nevertheless, a careful review of the district court’s order reveals that the

district court also concluded that § 3553(a) factors did not support relief beyond the

sentence reduction it recently had granted Wallace under § 404 of the First Step Act, 132

Stat. at 5222.

       While Wallace analogizes to Long, we find that authority readily distinguishable on

its facts. As Long explained, “the [district] court mistakenly believed that the policy

statement’s lack-of-dangerousness prerequisite gave it no choice but to deny Long’s

motion, and that erroneous premise formed both the beginning and the end of its inquiry.”

997 F.3d at 360. “Because the district court treated [USSG] § 1B1.13’s dangerousness

criterion as a categorical bar on relief, the record is silent as to what the district court might

have done upon balancing all of [the § 3553(a)] factors as an exercise of informed

discretion,” necessitating vacatur and remand to allow the district court to supply the

missing analysis. Id. (internal quotation marks omitted).

       Here, the district court conducted a detailed review of the relevant § 3553(a) factors,

explaining its conclusions that Wallace’s offense and criminal history were serious, that

any sentencing disparity had been resolved through its prior reduction, and that

compassionate release would not reflect the seriousness of the offense, promote respect for

the law, provide just punishment, or adequately deter further crime. Wallace does not take

issue with any portion of this analysis, and it finds support in the record.



                                                4
       Contrary to Wallace’s argument, the district court’s reliance on USSG § 1B1.13(2)

does not undermine its § 3553(a) analysis. The court’s separate analysis of the § 3142(g)

factors was brief and largely duplicative of its more detailed § 3553(a) analysis. Nothing

in the court’s analysis suggests that its consideration of the § 3553(a) factors was

influenced by its consideration of USSG § 1B1.13(2). We therefore conclude that any error

the district court’s reliance on the policy statement was not reversible, and the district court

did not abuse its discretion in denying relief.

       Accordingly, we affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                  AFFIRMED




                                               5